EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Schmidt on 5/3/2022.

The application has been amended as follows: 
Rejoin claims 8, 36, and 39-40. (See below).
Amend claims 1, 8, 12, 26, 39, and 40. (See below).

Rejoin Claims
Claims 3-7, 9-12, 26, 27-28, and 41-42 are allowable. Claims 8, 36, 39, and 40, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention Groups, as set forth in the Office action mailed on 7/12/2021, is hereby withdrawn and claims 8, 36, 39, and 40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Amendments
Claim 1:
Fastening insert made of plastic with a T-shaped configuration comprising, an insert disc and a shaft which is fixedly arranged on the insert disc via a fastening section and projects beyond the insert disc on one side or on both sides with a functional section, of which at least the insert disc can be positioned in a foam material or a composite material during a component manufacturing and can be fastened therein by the component manufacturing, in which the insert disc comprises two fastening sides arranged opposite one another, each forming at least partially an abutment face, and in which: 
a. the shaft comprises a hollow cylindrical shape with a radial outer side and a radial inner side and is connected to the insert disc via the radial outer side, and 
b. a metallic functional structure is frictionally anchored to the radial inner side of the hollow cylindrical shaft or is molded in a form-fit manner into the radial inner side of the hollow cylindrical shaft, so that a direct outward contact of the metallic functional structure with the composite material is prevented at least adjacent to the insert disc by the shaft surrounding the functional structure and/or by the insert disc, wherein 
c. the shaft is formed closed at one end face adjacent to the insert disc and/or the insert disc is formed closed in a central portion adjacent to the shaft.

Claim 8:
The fastening insert according to claim 1, in which the metallic functional structure, comprises: a metallic thread insert or a metallic connecting insert or a wound wire thread insert which is molded into the radial inner side of the shaft, so that this is held at least in a form-fit manner in the shaft.

Claim 12:
A connection of at least one first and one second component, of which at least the first component is a component according to claim 11, in order to connect the at least one first and one second component to one another by a fastener and the fastening insert in the first component.

Claim 26:
A method for a T-shaped fastening insert, claim 1, comprising the following steps: 
providing a single T-shaped fastening insert or component with a T-shaped fastening insert fastened thereto and 
b1. installing a wire thread insert in the radial inner side of [[a]] the shaft of a T- shaped fastening insert or 
b2. installing a thread insert or a connecting insert by the shaft of the T-shaped fastening insert.

Claim 39:
The fastening insert according to claim 8, in which the metallic thread insert or the metallic connecting insert ends at a distance from an axial exit of the shaft at the fastening section within the shaft.

Claim 40:
The fastening insert according to claim 8, in which the metallic thread insert comprises a wire thread insert for thread reinforcement.

Allowable Subject Matter
Claims 1, 3-12, 26, and 36-42 are allowed.
Claims 2, 13-25, and 27-35 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd